Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-10 are pending. 
Claims 1-10 have been examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 April 2021 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action. 

Objections/Rejections
Specification
The disclosure is objected to because of the following informalities: Page 4 of the specification uses the letter “o” instead of the degree sign (i.e. “⁰”). Applicant is required to check their entire specification to ensure this error is not present elsewhere in the specification.
Page 25 of the specification denotes the volume as “mm3”. It should be “mm3”.  
Appropriate correction is required.


Claim Objections
Claims 1, 5, and 7 are objected to because of the following informalities: Claim 1, line 3, erroneously uses a comma instead of an article.
Applicant may wish to consider whether an amendment which deletes the comma and instead recites “a triester’ would obviate the objection. Support for such an amendment is present on page 1, ll. 5-10.
Claim 1, lines 6-7, differentiates between options using the conjunction “and” instead of “or”.  To differentiate between choices, the conjunction “or” should be used so that there is no confusion as to whether the later recited ratio is required. Choices should be delineated. Applicant may wish to consider whether an amendment to recite: “wherein the composition meets at least one of the following conditions: a) the composition further comprises from about 1.0% to about 10% of a cationic surfactant; or b) from about 2.5% to about 30% of a high melting point fatty compound having a melting point of 25°C or more; and the weight ratio of the branched fatty alcohol to the triester is from about 9:1 to about 1:5” (emphasis added) would obviate the objection.
Claim 5 has used the letter “o” instead of the degree sign (i.e. “⁰”). Claim 5 also uses informal language, “as those having”. Applicant may wish to consider whether an amendment to recite, “wherein the triester has a melting point…” would obviate the objection.
Claim 7, last line, has the term “group” improperly conjugated. Applicant may wish to consider whether an amendment to recite: “and a triester having branched hydrocarbon groups” (emphasis added) would obviate the objection. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the weight ratio" in the last line .  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-10 are rejected under 35 USC 112(b) because they ultimately depend from indefinite claim 1.
Applicant may wish to consider whether a recitation of “a weight ratio of the branched….” would obviate the rejection.
Regarding claim 2, the phrases "preferably", “more preferably”, and “still more preferably”, render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. The analysis is the same for claims 3-6.
Claim 8 recites the limitation “the weight ratio of non-branched triester to branched triester" in lines 1-2 (emphasis added).  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the non-branched triester" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the branched triester" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida (JP 2006131585; Published: 05/25/2006).
*Note: All references refer to the English language translation.
With regard to claims 1-7, 9 & 10,  Hashida in Example 11 teaches a straight perm comprising water, 5.0% cetanol (i.e. fatty compound; melting point = 49.3 ⁰C), 2.0 % Trioctanoin (i.e. glyceryl trioctanoate-a non-branched triester; hydrocarbon groups = C7; melting 
The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 

Here, at least rationale (B) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by substituting the octydecanol with 2-hexyldecanol (i.e. 2-hexyl-1-decanol), yielding a composition having a ratio of a branched fatty alcohol with a melting point below 25 ⁰C to a triester of 1:3.33 because octydecanol and 2-hexyldecanol are fatty alcohols taught for inclusion in Hashida’s composition with as 2-hexyldecanol a preferred reagent. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to modify the lubricity of the composition while conforming to Hashida’s preferences.

Claims 7, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hashida, as applied to claims 1-6 & 9 above, and further in view of Van Nguyen (US 2009/0071495) and Misu (US 2012/0183483).
*Note: All references refer to the English language translation.
With regard to claim 8, the teachings of Hashida are described above. Hashida teaches inclusion of dimethicone and caprylic/capric triglyceride in their invention (pg. 5; Example 11-pg. 12). Hashida in Example 11 teaches inclusion of dimethicone in an amount of 2.0% (Example 11-pg.12).
Hashida does not teach the ratio of non-branched triester to branched triester. This deficiency is addressed by the combined teachings of Van Nguyen and Misu
In the same field of invention of cosmetic compositions to shape or style hair, Van Nguyen teaches dimethicone and triethylhexanoin (i.e. glyceryl tri(2-ethylhexanoate); i.e. branched triester) are conditioning agents which may be present in an amount from about 0.001% to about 50% by weight of the composition (title; [0078] & [0079]).
In the same field of invention of cosmetic compositions to reshape hair, Misu teaches the composition comprises caprylic/capric acid triglycerides (non-branched) as an oil with the amount of the oil not limited [0067]. “The amount of the oil(s) can be 0.1 wt % to 20 wt %, preferably 4 wt % to 12 wt %, relative to the total weight of the cosmetic composition” (abstract, [0066], [0067],[0074],[0076] & [0085]).
Here, at least rationale (G) may be employed in which it would have been obvious to the ordinary skilled artisan at the time of filing to have modified Hashida’s straight perm by adding 0.001% to about 50% triethylhexanoin and adjusting the amount of caprylic/capric acid triglycerides (non-branched triester) to be 0.1 wt % to 20 wt %  as suggested by the combined teachings of Van Nguyen and Misu [yielding a ratio of non-branched triester to branched triester from to 1:0.00005 to 10,000:1; including 0.4:1] because Hashida, Van Nguyen 
With regard to the recited ratio range, the ratio suggested by the combined teachings of Hashida, Van Nguyen and Misu teach a range with overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 


/LORI K MATTISON/            Examiner, Art Unit 1619     

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619